MEMORANDUM **
Nikiforos P. Kalfountzos appeals pro se from the district court’s dismissal without prejudice of his employment discrimination action against the City of Sacramento and individual defendants. We dismiss for want of appellate jurisdiction.
The district court entered judgment in accordance with its order adopting a magistrate judge’s findings and recommendations to dismiss the action without prejudice after Kalfountzos failed to amend the complaint within 30 days and did not object to the magistrate judge’s recommendation that the complaint be dismissed without prejudice for failure to amend within the 30-day period. As a threshold issue, however, this Court must determine whether it has jurisdiction over the appeal. A notice of appeal “must be filed with the district clerk within 30 days after the judgment or order appealed from is entered.” Fed. R.App. P. 4(a)(1). Kalfountzos, however, failed to file his notice of appeal within thirty days of the entry of judgment, which necessarily results in dismissal for lack of appellate jurisdiction. See Feldman v. Allstate Ins. Co., 322 F.3d 660, 665 (9th Cir.2003).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.